—In an action to recover damages *471for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Barasch, J.), dated March 11, 1998, which granted the defendant’s motion to dismiss the complaint for failure to prove compliance with the prior written notice provisions of the Administrative Code of the City of New York § 7-201 (c) (2).
Ordered that the order is affirmed, with costs.
The plaintiffs’ action was properly dismissed because they failed to demonstrate that the City of New York had written notice of the alleged sidewalk defect on which the plaintiff fell, or that some exception to this requirement applied (see, Administrative Code § 7-201 [c] [2]; see also, Shaw v City of Auburn, 59 NY2d 780; Villaret v City of New York, 236 AD2d 216; see also, Waters v Town of Hempstead, 166 AD2d 584; Meltzer v City of New York, 156 AD2d 124). Ritter, J. P., Friedmann, McGinity and Smith, JJ., concur.